Title: Pennsylvania Hospital Cornerstone Inscription, [28 May 1755]
From: Franklin, Benjamin
To: 


By midsummer of 1754 the Hospital’s resources were sufficient to allow the Managers to plan for a building. A lot was purchased, September 11. Plans drafted by Samuel Rhoads, one of the Managers, providing that one third of the projected building should be erected at this time, were presented on January 25; and on March 10 these plans and estimates were approved by the Contributors. Construction of the first part of the building — the East Wing — got under way at once, and on May 28 the cornerstone was laid by Joshua Crosby, president of the Managers, “assisted by the rest of the Managers, and the Physicians of the Hospital.” A short account, with a copy of the cornerstone inscription, was printed in the Pennsylvania Gazette the next day.
Franklin had composed the inscription. His manuscript copy of it remained in the hospital for many years — it was there in the 1820s for example, when Roberts Vaux, a Manager from 1823 to 1834, endorsed it: “Dr. Franklin’s Manuscript.” By 1895, however, it seems to have disappeared, for Morton and Woodbury did not mention it in their history of the hospital published in that year. Where it had gone no one knows; but in 1933 it was offered for sale by a Berlin bookseller and, through the generosity of Dr. A. S. W. Rosenbach, who bought it, and of individual managers of the Hospital, it was returned to its former place.
 
[May 28, 1755]
In the Year of Christ,1755;George the second happily reigning;(For he sought the Happiness of his People)Philadelphia flourishing,(For its Inhabitants were publick-spirited),This Building,By the Bounty of the Government,And of many private Persons,Was piously founded,For the Relief of the Sick and Miserable.May the God of MerciesBless the Undertaking!
 Endorsed: The within was inscribed on a Marble stone placed at the Foundation of the SE corner of the Hospital.
